304 F.3d 1329
Bryan GRADY, Plaintiff-Appellant,v.Michael W. HALEY, Tommy Herring, et al., Defendants-Appellees.Calvin Nix, Plaintiff-Appellant,v.Ron Jones, Michael Haley, et al., Defendants-Appellees.Tony Fountain, Plaintiff-Appellant,v.Daniel R. Talley, Jesse Smith, Lt., (Farm Supervisor), et al., Defendants-Appellees.Hadji Hicks, Plaintiff-Appellant,v.Leo Allen, Sergeant, Officer Yeilding, COI, et al., Defendants-Appellees.Kenneth Boggan, Plaintiff-Appellant,v.Michael W. Haley, Tommy Herring, et al., Defendants-Appellees.
No. 01-11698.
No. 01-11807.
No. 01-12225.
No. 01-12226.
No. 01-12227 Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
September 13, 2002.

Craig Thomas Jones, Craig T. Jones, PC, Decatur, GA, for Plaintiffs-Appellants in all cases.
Andrew Weldon Redd, Alabama Dept. of Corrections, Montgomery, AL, for Defendants-Appellees in all cases.
Jane LeCroy Brannan and Ellen R. Leonard, Alabama Dept. of Corrections, Montgomery, AL, for Defendants-Appellees in 01-11698.
Albert S. Butler, Dept. of Correction/Legal Dept.(AL), Alabama Dept. of Corrections, Legal Div., Montgomery, AL, for Defendants-Appellees in 01-11807 and 01-12226.
Kim T. Thomas, Montgomery, AL, for Defendants-Appellees in 01-11807, 01-12225 and 01-12227.
Appeals from the United States District Court for the Middle District of Alabama (Nos. 00-00838-CV-A-N, 98-00274-CV-T-N, 94-00676-CV-C-N, 96-00854-CV-D-N and 99-01207-CV-D-N); W. Harold Albritton, III, Myron H. Thompson, John H. Carroll and Ira DeMent, Judges.
ON PETITION FOR REHEARING AND SUGGESTION OF REHEARING EN BANC.
Before EDMONDSON, Chief Judge, and WILSON and HILL, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing and Suggestion for Rehearing En Banc is pending before this court.


2
On December 28, 2001, the court ordered that this Petition for Rehearing and Suggestion for Rehearing En Banc be suspended pending the decision of the Supreme Court in the case of Larry Hope v. Mark Pelzer, 240 F.3d 975 (11th Cir.2001), then on petition for certiorari.


3
In each of these cases, the panel's judgment would have affirmed the judgment of the district court upon the binding precedent of Hope v. Pelzer.


4
The Supreme Court has now decided Hope v. Pelzer with a full opinion, reversing the judgment of the Circuit Court of Appeals.


5
We find that the decision of the Supreme Court controls the issue in each of these cases to the end that the judgment in each case by the district court, dismissing defendants upon a finding that they are entitled to qualified immunity, is erroneous.


6
Therefore, the panel grants the petition for rehearing and, upon the authority of Hope v. Pelzer, 534 U.S. 1120, 122 S.Ct. 933, 151 L.Ed.2d 961 (2002), the judgment of the district court is REVERSED. Each case is REMANDED.